                                                                             Case 2:16-cv-02899-JAD-CWH Document 37 Filed 11/15/18 Page 1 of 2



                                                                         1   PHILLIP A. SILVESTRI
                                                                             Nevada Bar No. 11276
                                                                         2   GREENSPOON MARDER LLP
                                                                             3993 Howard Hughes Pkwy., Ste. 400
                                                                         3   Las Vegas, Nevada 89169
                                                                         4   Tel: (702) 978-4249
                                                                             Fax: (954) 333-4256
                                                                         5   Phillip.Silvestri@gmlaw.com

                                                                         6   MYRNA L. MAYSONET
                                                                             (Admitted Pro Hac Vice)
                                                                         7   GREENSPOON MARDER LLP
                                                                             201 East Pine St., Suite 500
                                                                         8   Orlando, Florida 32801
                                                                             Telephone: (407) 425-6559
                                                                         9   Facsimile: (407) 422-6583
                                                                             myrna.maysonet@gmlaw.com
                                                                        10
                                                                             Attorneys for Defendant
                   LLP .
            MARDERCHTD




                                                                        11
                                                               380400

                                                            333-4256
                                                      (954) 362-9472




                                                                        12                                UNITED STATES DISTRICT COURT
                                                            Suite
                                                         Suite
        & LEATHAM,
                                                       89169
                                   Las Vegas, Nevada 89102




                                                                                                                 DISTRICT OF NEVADA
                                                  Parkway,

                                      978-4249 / Fax: (702)




                                                                        13
                                         HughesAvenue,




                                                                        14
 GREENSPOON
                                   West Sahara

                           Tel: (702) 362-7800




                                                                        15   KEN KACHUR,                                          Case No.: 2:16-cv-02899
                                Howard
KOLESAR




                                                                        16                         Plaintiff,
                             3320




                                                                                                                                    STIPULATION AND REQUEST TO
                           3993




                                                                        17   vs.                                                    EXTEND DISPOSITIVE MOTIONS
                                                                        18                                                                   DEADLINE
                                                                             NAV-LVH, LLC dba WESTGATE LAS
                                                                        19   VEGAS RESORT & CASINO, a Nevada,                                (FIRST REQUEST)
                                                                             Limited Liability Company,
                                                                        20
                                                                                                                                              ECF No. 37
                                                                                                   Defendant.
                                                                        21

                                                                        22          COME NOW, Defendant, named above, by and through its attorneys of record, MYRNA

                                                                        23   L. MAYSONET, ESQ. and PHILLIP A. SILVESTRI, ESQ., and Plaintiff, by and through his

                                                                        24   counsel of record, MICHAEL P. BALABAN, ESQ., pursuant to Local Rule IA 6-1, and herein

                                                                        25   stipulate, agree and make joint application to extend the dispositive motions date, for a period of

                                                                        26   three (3) weeks, up to and including December 10, 2018. The present dispositive motions

                                                                        27   deadline is November 16, 2018.

                                                                        28          This is the first stipulation for an extension of time for the Defendant to file its Motion

                                                                                                                    Page 1 of 2
                                                                             37035243v1
                                                                             Case 2:16-cv-02899-JAD-CWH Document 37 Filed 11/15/18 Page 2 of 2



                                                                         1   for Summary Judgement. This stipulation is made and based upon the following factors:

                                                                         2          Counsel for both Plaintiff and Defendant have several matters pending before this Court,

                                                                         3   and have been engaged in ongoing discovery and briefing. Discovery on this case only recently

                                                                         4   was completed, and certain medical records were only recently received. The additional time will

                                                                         5   allow both parties the opportunity to thoroughly review the medical records and incorporate any

                                                                         6   pertinent information into their respective dispositive motions (if any are filed).

                                                                         7          Based on the foregoing, the parties request that this Court order that the time for the

                                                                         8   dispositive motions be extended three (3) weeks, up to and including, December 10, 2018.

                                                                         9
                                                                             Dated: November 15, 2018                               Dated: November 15, 2018
                                                                        10
                                                                             LAW OFFICES OF MICHAEL P. BALABAN                      GREENSPOON MARDER LLP
                   LLP .
            MARDERCHTD




                                                                        11
                                                               380400

                                                            771-9264
                                                      (954) 362-9472




                                                                             /s/Michael P. Balaban                                  /s/Phillip A. Silvestri
                                                                        12
                                                            Suite




                                                                             Michael P. Balaban, Esq.                               Myrna L. Maysonet, Esq.
                                                         Suite
        & LEATHAM,
                                                       89169
                                   Las Vegas, Nevada 89102




                                                                             10726 Del Rudini St.                                   Phillip A. Silvestri, Esq.
                                                  Parkway,

                                      978-4255 / Fax: (702)




                                                                        13
                                         HughesAvenue,




                                                                             Las Vegas, NV 89141                                    3993 Howard Hughes Parkway,
                                                                        14   Tel: (702)586-2964                                     Suite 400
                                                                             Fax: (702)586-3023                                     Las Vegas, NV 89169
 GREENSPOON
                                   West Sahara

                           Tel: (702) 362-7800




                                                                        15   Attorney for Plaintiff                                 Tel: (702) 978-4249
                                                                                                                                    Fax: (954) 333-4256
                                Howard
KOLESAR




                                                                        16                                                          phillip.silvestri@gmlaw.com
                             3320




                                                                                                                                    Attorneys for Defendant
                           3993




                                                                        17

                                                                        18                                                          IT IS SO ORDERED
                                                                        19                                                          ________________________________
                                                                                                                                             ___
                                                                                                                                              _______
                                                                                                                                                   _ __
                                                                                                                                                      _ ________
                                                                        20                                                          UNITED STATES
                                                                                                                                             TA
                                                                                                                                              ATE    DISTRICT
                                                                                                                                                TES DIST TRRIICT JUDGE
                                                                                                                                             11-18-18
                                                                        21                                                          DATED: ______________

                                                                        22                                                          nunc pro tunc to 11-16-18

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                      Page 2 of 2
                                                                             37035243v1
